Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's arguments/remarks filed on 02/28/2022 have been entered.
Claims 2-3, and 10-11 have been cancelled.
Claims 1, 4-9, and 12-16 remained pending.
Outstanding USC 112 F interpretation, and 112 (B) rejection withdrawn based on at least amendments/remarks filed.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 4-9, and 12-16 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, which teaches an information processing apparatus which comprises a first reception unit that receives a use request for use of specific data, which are necessary when using the apparatus itself, from a terminal device held by a user of the apparatus itself. First transmission unit transmits positional information which indicates a position, in a data management apparatus that manages the specific data, at which the specific data which are available to the user are stored, to the terminal device in response to reception of the use request. A processing unit performs a process that uses a portion of the specific data in response to reception of an instruction for the process from the terminal device which references the specific data by connecting to the position which is indicated by the positional information in the data management apparatus, as illustrated in the currently amended independent claims 1, 9, 12, and 16.



Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
03/07/2022